                                                                                        FILED
                                                                               2018 Dec-13 AM 09:03
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


SONIA ARANDA, individually and }
on behalf of all others similarly }
situated,                         }
                                  }
       Plaintiff,                 }          Case No.: 2:18-cv-01231-MHH
                                  }
v.                                }
                                  }
R.E.D.A., INC. et al,             }

      Defendants.


                             MEMORANDUM OPINION

      Sonia Aranda brought this action against her former employer and its owners

to recover overtime wages allegedly due under the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (Doc. 1). The Court stayed proceedings at the parties’ request

to allow the parties to discuss settlement. (Doc. 11). The parties have proposed a

settlement agreement for this Court to approve pursuant to Lynn's Food Stores, Inc.

v. United States, 679 F.2d 1350 (11th Cir.1982). (Docs. 13, 13-1). As discussed in

greater detail below, because the parties’ agreement represents a fair and

reasonable resolution of a bona fide dispute under the FLSA, the Court approves

the parties’ settlement.




                                        1
I.    BACKGROUND

      Defendants Rick and Fatema Zuaiter are the owners of defendants R.E.D.A.,

Inc. and Demaz Inc., through which Mr. and Ms. Zuaiter own and operate an IHOP

restaurant in Hoover, Alabama and an IHOP restaurant in Pelham, Alabama. (Doc.

1, p. 4, ¶ 12; Doc. 1-1, pp. 1-2, ¶¶ 3-4). Ms. Aranda worked as a line cook at Mr.

and Ms. Zuaiter’s IHOP restaurants in Hoover and Pelham from January 2014

through January 2017. (Doc. 1, p. 2, ¶¶ 3-4; Doc. 1-1, pp. 1-2, ¶ 3). Ms. Aranda

alleges that during this time period, Mr. and Ms. Zuaiter did not pay her at the

overtime rate for hours which exceeded forty per week. (Doc. 1, pp. 5-7, ¶¶ 17-20;

Doc. 1-1, p. 3, ¶ 7). Ms. Arana alleges that Mr. and Ms. Zuaiter devised a

documented scheme in which the owners would pay her at her regular wage for

overtime hours worked. (Doc. 1, p. 6, ¶ 19).

      The defendants dispute Ms. Aranda’s allegations. The defendants challenge

the hours Ms. Aranda claims she worked, the theory that R.E.D.A., Inc. and Demaz

Inc. were joint employers of Ms. Aranda, the extent to which Mr. and Ms. Zuaiter

are proper defendants, and the degree to which the defendants complied with the

FLSA. (Doc. 13, pp. 3, 6).

      To resolve her FLSA claims against the defendants, Ms. Aranda has agreed

to dismiss her claims in exchange for the defendants’ payment of $4,890.16 in

unpaid overtime wages and liquidated damages. (Doc. 13-1, p. 3, ¶ 2). This


                                        2
amount represents “100% of her claimed and disputed unpaid overtime wages over

the three year period prior to the date she filed her Complaint plus an additional

equal amount for claimed liquidated damages.” (Doc. 13, pp. 2-3, ¶ 4). The

defendants have also agreed to pay counsel for Ms. Aranda $12,313.25 in

attorney’s fees and costs. (Doc. 13-1, p. 3, ¶ 2). This amount “not only equals

100% of the fees and costs incurred by Plaintiff to date, but also includes an

additional amount of projected fees and costs to complete the settlement process.”

(Doc. 13, p. 3, ¶ 4 (citing Doc. 13-1, pp. 3, 5, ¶¶ 2, 11)). Payment is due within

fourteen days of the finalization of the settlement agreement and Ms. Aranda’s

delivery of certain tax documents to counsel for the defendants. (Doc. 13-1, p. 4, ¶

4).

II.   DISUCSSION

      “Congress enacted the FLSA in 1938 with the goal of ‘protect[ing] all

covered workers from substandard wages and oppressive working hours.’”

Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 147 (2012) (quoting

Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981) (noting

that Congress designed the FLSA “to ensure that each employee covered by the

Act would receive [a] fair day’s pay for a fair day’s work and would be protected

from the evil of overwork as well as underpay”) (emphasis in original) (alterations

and quotation marks omitted)); see also 29 U.S.C. § 202(a) (indicating


                                         3
congressional intent to eliminate labor conditions “detrimental to the maintenance

of the minim standard of living necessary for health, efficiency, and general well-

being of workers”). In the context of overtime, for example, the FLSA obligates

employers to compensate employees for hours in excess of 40 per week at a rate of

1½ times the employees’ regular wages. 29 U.S.C. § 207(a).

      If an employee proves that her employer violated the FLSA, then the

employer must remit to the employee all unpaid wages or compensation, liquidated

damages in an amount equal to the unpaid wages, a reasonable attorney’s fee, and

costs. 29 U.S.C. § 216(b). “FLSA provisions are mandatory; the ‘provisions are

not subject to negotiation or bargaining between employer and employee.’” Silva

v. Miller, 307 Fed. Appx. 349, 351 (11th Cir. 2009) (quoting Lynn’s Food Stores,

Inc. v. U.S. ex. rel. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982)); see

also Brooklyn Savs. Bank v. O’Neil, 324 U.S. 697, 707 (1945). “Any amount due

that is not in dispute must be paid unequivocally; employers may not extract

valuable concessions in return for payment that is indisputably owed under the

FLSA.” Hogan v. Allstate Beverage Co., Inc., 821 F. Supp. 2d 1274, 1282 (M.D.

Ala. 2011).

      Consequently, parties may settle an FLSA claim for unpaid wages only if

there is a bona fide dispute relating to a material issue concerning the claim. To

compromise a claim for unpaid wages, the parties must “present to the district


                                         4
court a proposed settlement, [and] the district court may enter a stipulated

judgment after scrutinizing the settlement for fairness.” Lynn’s Food, 679 F.2d at

1352; see also Hogan, 821 F. Supp. 2d at 1281-82. “[T]he parties requesting

review of an FLSA compromise must provide enough information for the court to

examine the bona fides of the dispute.” Dees v. Hydradry, Inc., 706 F. Supp. 2d

1227, 1241 (M.D. Fla. 2010). The information that the parties provide should

enable the Court “to ensure that employees have received all uncontested wages

due and that they have received a fair deal regarding any additional amount that

remains in controversy.” Hogan, 821 F. Supp. 2d at 1282. “If a settlement in an

employee FLSA suit does reflect a reasonable compromise over issues, such as

FLSA coverage or computation of back wages, that are actually in dispute,” then a

court may approve the settlement. Lynn’s Food, 679 F.2d at 1354; see also Silva,

307 Fed. Appx. at 351 (emphasizing that a proposed settlement must be fair and

reasonable).

      Here, there is a bona fide dispute concerning, among other things, the nature

of the reduction in Ms. Aranda’s overtime wage and the extent to which the

defendants willfully violated the FLSA such that a three-year statute of limitations

would apply in this case. Ms. Aranda has calculated that the defendants owe her

$4,890.16 in unpaid overtime wages and liquidated damages for the period from

January 2014 to January 2017. (Doc. 13-1, pp. 8-9, ¶¶ 4-6). The defendants have


                                         5
agreed to pay this amount in full. (Doc. 13, pp. 2-3, ¶ 4). Accordingly, the

settlement amount represents a fair and reasonable settlement of Ms. Aranda’s

claims.

      The defendants have agreed separately to pay Ms. Aranda’s attorney’s fees

and costs of $12,313.25.     (Doc. 13-1, p. 3, ¶ 2).     The Court reviews “the

reasonableness of counsel’s legal fees to assure both that counsel is compensated

adequately and that no conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.” Silva, 307 Fed. Appx. at 351 (citing

Lynn’s Food, 679 F.2d at 1352). Although the attorney’s fees and costs exceed

Ms. Aranda’s settlement proceeds, Ms. Aranda received her entire disputed amount

plus an equal amount in liquidated damages.       (Doc. 13, pp. 2-3, ¶ 4).     The

defendants have stipulated that the fee amount is reasonable. (Doc. 13, p. 3, ¶ 4).

Under these circumstances, the Court finds that the attorney’s fees and costs are

fair, reasonable, and independent of Ms. Aranda’s settlement amount.

      To ensure that the defendants are not using an FLSA claim “to leverage a

release from liability unconnected to the FLSA[,]” the Court has reviewed the

release provision in the settlement agreement. Moreno v. Regions Bank, 729 F.

Supp. 2d 1346, 1351 (M.D. Fla. 2010); see also Hogan, 821 F. Supp. 2d at 1282

(stating that an employer may not require valuable concessions for wages due

under the FLSA). Under the release provision, Ms. Aranda agrees to:


                                        6
      waive, release, and forever resolve all claims, demands or causes of
      action against Defendants, known or unknown, which Plaintiff ever
      had, now has or which Plaintiff’s heirs, executors, administrators,
      successors or assigns may have prior to the date this Agreement is
      signed by Plaintiff, due to any claim arising under the FLSA,
      including but not limited to: (a) those arising from, relating to, or in
      connection with any acts or omissions related to any matter at any
      time prior to and including the date of Plaintiff’s execution of this
      Agreement, and (b) those as stated in or arising out of or relating to
      the dispute. The parties agree that Plaintiff is not waiving rights or
      claims that may arise after the date she executes this Agreement.
(Doc. 13-1, pp. 3-4, ¶ 3). The Court has also reviewed the proposed covenant not

to sue language for similar concerns:

      Plaintiff covenants and agrees that she will not bring, commence,
      institute, maintain, prosecute, join, participate in or voluntarily aid or
      encourage any action or proceeding or otherwise prosecute or sue
      Defendants either affirmatively or by way of cross-complaint, defense
      or counterclaim, or in any other manner with respect to the claims
      herein release and/or waived. Plaintiff likewise agrees to forfeit any
      benefit which may accrue to her as a result of such action against
      Defendants.
      The foregoing shall be construed as a covenant not to sue. This
      Agreement may be introduced as evidence at any legal proceeding as
      a complete defense to any FLSA claims existing as of the date of this
      Agreement that have been or could have been asserted by Plaintiff
      against Defendants. This covenant not to sue shall not be construed to
      pertain to alleged misconduct that occurs after the effective date of
      this Agreement or to proceedings before the Equal Employment
      Opportunity Commission.
(Doc. 13-1, pp. 3-4, ¶ 3). The Court interprets these provisions as limiting only

FLSA claims and believes the provisions are not susceptible of a reading that

broadens the scope of Ms. Aranda’s release or covenant not to sue to cover

matters not connected with the FLSA. Therefore, the Court approves the release

                                          7
and covenant not to sue provisions because the provisions refer to only FLSA

claims.

III.   CONCLUSION

       The Court has reviewed and approves the parties’ FLSA settlement for the

reasons stated above. The Court will enter a separate order dismissing the Ms.

Aranda’s claims with prejudice and closing the file.

       DONE and ORDERED this December 13, 2018.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         8
